cc dom fs fi p date number release date ulic memorandum for district_counsel delaware-maryland ser dem bal attn clare brooks from assistant chief_counsel field service cc dom fs subject sec_149 - federal guarantees internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend authority issue what legal issues and facts should be considered in applying sec_149 to exempt facility bonds qualified small issue bonds and student_loan bonds issued by the district of columbia and u s possessions conclusion before we can provide any specific guidance on the authority’s bond issuance we need additional facts however we can provide some general information on how to proceed with the audit of that case and other cases in the region the key to determining whether the federal guarantee prohibition under sec_149 is violated in the case of exempt facility bonds qualified small issue bonds and qualified student_loan bonds issued by u s possessions and the district of columbia is to look to the source of payment of the debt service on the bonds that includes looking at any guarantee or other indirect payments not just who says they will pay the bonds are the bonds obligations of the issuer and because the issuer is an instrumentality of the united_states either directly or indirectly secured_by the united_states or are they revenue bonds secured solely by the revenues from the project generally if they are revenue bonds secured_by the project then there would be no federal guarantee because the united_states is not directly or indirectly the source of payment of debt service on the bonds even if payment on the debt service is not just solely from the revenues of the project but also includes bond insurance or guarantees of a private borrower that will not constitute a federal guarantee facts southeast region has identified numerous exempt facility bonds or qualified small issue bonds issued by the in particular the agent was looking at the authority’s issuance the agent has asked for guidance on how the service should proceed in auditing these issues in light of sec_149 no case specific facts were provided law and analysis sec_149 b provides that sec_103 will not apply to any state_or_local_bond that is federally guaranteed sec_149 sets forth what will constitute a federal guarantee sec_149 provides that a federal guarantee exists if the payment of principal or interest with respect to such bond is guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof sec_149 is similar to a except that it provides that an indirect guarantee constitutes a federal guarantee sec_149 provides guidance on what entities constitute an instrumentality for federal guarantee purposes that section provides a treatment of certain entities with authority to borrow from united_states - to the extent provided in regulations prescribed by the secretary any entity with statutory authority to borrow from the united_states shall be treated as an instrumentality of the united_states except in the case of an exempt_facility_bond a qualified_small_issue_bond and a qualified_student_loan_bond nothing in the preceding sentence shall be construed as treating the district of columbia or any possession_of_the_united_states as an instrumentality of the united_states our reading of the statute is that the district of columbia and u s possessions shall the prohibition against federal guarantees was added to the code in in former sec_103 it was effective for obligations issued after date the act recodified sec_103 of the code as sec_149 of the 1986_code not be treated as an instrumentality of the united_states for purposes of federal guarantees unless they issue certain types of private_activity_bonds ie exempt facility bonds qualified small issue bonds and qualified student_loan bonds if the district of columbia and u s possessions are considered to be instrumentalities for purposes of sec_149 and they issue exempt facility bonds or qualified small issue bonds does that mean that these bonds are automatically considered to violate sec_149 we conclude the answer is no the fact that the bonds are issued by an instrumentality does not automatically mean that the bonds are federal guaranteed sec_149 makes clear that to be a federal guarantee payment of principal or interest of some or all of the bonds must be guaranteed directly or indirectly by the united_states or its instrumentalities if the debt service on the bonds is paid solely from the revenues of the project or other non issuer sources with no obligation on the part of the issuer then under the definition of federal guarantee in sec_149 there is not a federal guarantee if however there is any payment obligation from the instrumentality such as in the case of general obligation bonds then the bonds would be federal guaranteed and would be taxable this reading of the statute is supported by the legislative_history for the deficit_reduction_act_of_1984 the supplemental house report states finally the bill provides that the district of columbia or any u s possession including puerto rico the virgin islands and guam is not to be considered an instrumentality of the united_states under the rules pertaining to federal statutory authority to borrow from the united_states however this amendment does not apply in the case of private_activity_bonds eg idbs or student_loan bonds thus under the bill the district of columbia or a u s possession having statutory authority to borrow from the u s may issue tax-exempt_bonds other than private_activity_bonds subject_to the same limitations other than the rules pertaining to authority to borrow from the united_states which are applicable to obligations issued by states in addition the district of columbia or a u s possession may issue private_activity_bonds if the bonds are not guaranteed by the governmental entity involved determined under the general rules regarding federally guaranteed obligations eg revenue bonds backed by revenues from the financed project rather than revenues of the issuing government emphasis added h_r rep no 98th cong 2nd sess see also joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite prior to the 1984_act certain u s possessions including puerto rico guam and the virgin islands were able to issue tax-exempt industrial_development_bonds as general obligation bonds or revenue bonds see u s c secs 1423a the district of columbia was also able to issue general obligation bonds and revenue bonds for certain purposes including housing health transit and utility facilities pollution_control_facilities and industrial and commercial development see d c code secs and however after the 1984_act the legislative_history specifically provided that provisions of the internal_revenue_code relating to tax- exempt obligations are extended to bonds which are described in provisions of federal_law outside the code specifically any code provisions relating to idbs see s prt pincite h_r rep no pincite therefore any private_activity_bonds issued by the district of columbia and u s possessions must comply with the federal guarantee provisions now under sec_149 therefore if the district of columbia were to issue general obligation bonds for exempt facilities there would be a federal guarantee because the district of columbia is an instrumentality of the united_states if revenue bonds are issued with no obligation or guarantee of the district of columbia there is no payment by the united_states directly or indirectly and hence no federal guarantee case development hazards and other considerations for purposes of determining whether there is a federal guarantee problem for the cases in the southeast region involving u s possessions and the district of columbia you need to determine the source of payment of debt service on the bonds this information is key to determining whether there is a violation of the federal guarantee provisions the bond transcript particularly the official statement and the indenture will provide this information it will have the source of payment on the debt service and would also indicate whether there were any other sources of guarantees or indirect payments once you have developed further facts on the authority’s issuance we will be glad to provide further assistance if necessary finally we want to remind you that any cases that the agent may preliminarily determine have a federal guarantee violation must come in for technical_advice if you have any further questions please call deborah a butler by _______________________ joel e helke chief fi p branch
